DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horng et al. (US 2011/0227519 A1).

an energization pattern determiner (Fig. 6: 2) that determines an energization pattern (e.g. fig. 7b) that specifies a coil to be energized from the coils of a plurality of phases (e.g. [0035]); and 
a current supply (e.g. Fig. 7a: inverter M1-M6) that supplies a current to the coil based on the energization pattern; 
wherein assuming that an energization period is a time from determination of the energization pattern to determination of a next energization pattern, the energization pattern determiner includes: 
a first operation mode in which the energization period (e.g. [0046] & Fig. 7b: R1-R4) is determined based on a rotation speed of the rotor (e.g. [0046]: closed loop control based on speed); and 
a second operation mode in which the energization period (e.g. [0045] & Fig. 7b: T1-T2) is longer than in the first operation mode; and 
at a start of activation of the sensorless brushless motor, the energization pattern determiner passes through a plurality of energization periods in the second operation mode, and then shifts to the first operation mode (e.g. Fig. 7b: at the start, second operation mode runs 2 times, i.e. T1 & T2, before the first operation mode (i.e. R1-R4).  

Regarding claim 15, Horng discloses a sensorless brushless motor (e.g. [0034]) comprising: a rotor (Fig. 7a: 12) including a shaft (inherently disclosed) extending along a central axis (Fig. 7a) and a magnet including magnetic poles (Fig. 7a: 121); a stator (Fig. 7a: 11) located in a radial direction of the shaft, and holding each of coils of a plurality of phases so as to face the rotor (Fig. 7a); and the motor controller according to claim 11 (see rejection of claim 11 above).  
Regarding claim 16, Horng discloses a fan (e.g. [0004-0005]) comprising: the sensorless brushless motor according to claim 15 (see rejection of claim 15 above); and an impeller attached to the shaft and rotatable with the shaft (e.g. [0004-0005]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2011/0227519 A1) in view of Hatsuda (JP 2007166830 A).
Regarding claims 12 and 18, Horng fails to disclose, but Hatsuda teaches when the energization pattern determiner operates in the second operation mode, the current supply supplies, to the coil, a current having a waveform in which an elapsed time from an energization start to a maximum value is shorter than an elapsed time from the maximum value to an energization end ([0035] & Fig. 8c).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Horng with the teachings of Hatsuda to shorten the time from energization start to a maximum value so as to reduce switching loss by minimizing number of switching per rotation cycle.
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2011/0227519 A1).
Regarding claims 14 and 20, Horng discloses at the start of activation of the sensorless brushless motor, the pattern determiner determines the energization pattern at least two times in the second operation mode, and then shifts to the first operation mode (e.g. Fig. 7b).
Horng fails to disclose determining energization pattern at least three times or four times in the second operation mode; however, it would have been an obvious matter of design choice to determine three times or four times in the second operation mode since Horng discloses it is known to determine at least two times in the second operation mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USP 233.  In addition, since applicant has not disclosed that three times or four times in the second operation mode solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with two times or any plurality of times in the second operation mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KAWING CHAN/           Primary Examiner, Art Unit 2846